PER CURIAM.
In accordance with our remand in State v. Leduc, 40 Conn. App. 233, 670 A.2d 1309 (1996), the trial court conducted an in camera inspection of the department of children and families file and found that the file does not contain (1) exculpatory evidence, (2) information material and favorable to the defense, (3) favorable evidence that might have led the jury to entertain a reasonable doubt about guilt, (4) information that probably would have changed the outcome of the trial, or (5) any evidence that is material and favorable to the defendant’s case.
Our in camera review of the department file leads us to conclude that the court on remand properly found that the file contained no evidence that was favorable and material to the defendant. In its review, the trial *745court fully complied with the directive of this court by our remand and properly affirmed the judgment.
The judgment is affirmed.